DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19, 21-23, 27, 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (US 2016/0073584 A1), hereinafter Davidson.
Regarding claim 19, Davidson teaches a device (100) for picking fruit, provided with:
an optical detection means (103), configured to detect and spatially locate a piece of fruit to be picked and hanging from a plant (see Fig. 9 block 901);
a robot arm (102), fitted with a gripper mechanism (101) provided with at least two fingers (Fig. 3 shows three fingers 302); and
a processing unit ([0020] teaches the device uses open-loop control, which requires some type of processing unit), operatively connected to the optical detection means, the robot arm and the gripper mechanism;
in which the processing unit is configured such that it actuates the robot arm to make the gripper mechanism move at least partly about the piece of fruit to be picked in an upward movement from below after a piece of fruit to be picked has been located by the optical detection means (Fig. 9 blocks 901 and 902 teaches locating the fruit and actuating the arm toward it, and Fig. 8 shows the arm is capable of moving in an upward motion to reach the fruits that are in a higher horizontal plane);
and in which the processing unit is configured such that it actuates the gripper mechanism, when it has been positioned around the piece of fruit to be picked, in order to:
grasp the piece of fruit to be picked between the at least two fingers (see Fig. 9 block 904); and
rotate the piece of fruit to be picked in such a way about a substantially horizontal axis or about an axis situated in a plane which is at right angles to the direction of the stalk of the piece of fruit that it comes away from the plant (Fig. 6A shows rotating the fruit along arrow 601 about an axis).

Regarding claim 21, Davidson teaches the gripper mechanism is configured such that the piece of fruit to be picked is rotated about a predetermined desired break point of the stalk of the piece of fruit (Fig. 6A and [0051] teaches rotating about the stem-abscission joint).
Regarding claim 22, Davidson teaches the gripper mechanism is configured such that breaking off the piece of fruit to be picked at said break point is controlled (Fig. 9 shows the method for controlling the device to break off the fruit).
Regarding claim 23, Davidson teaches during rotation of the piece of fruit to be picked about said axis, the spatial position of said break point does not change (Fig. 6A teaches rotating the fruit with arrow 601 to produce a pendulum motion about the break point).
Regarding claim 27, Davidson teaches the processing unit is configured such that it actuates the robot arm and the gripper mechanism to:
rotate the piece of fruit after picking about a substantially horizontal axis (Fig. 10 and [0058] teach the gripper is retracted along the same path after fruit is picked, which requires rotation about a horizontal axis); and
deposit the piece of fruit in a resulting orientation in a receptacle (Fig. 10 block 1008).
Regarding claim 36, Davidson teaches a use of the device according to claim 19 for picking one or more of the following fruit: strawberries; tomatoes; the species Capsicum annuum; the species Cucumis sativus; the genus Rubus; the genus Vaccinium; the genus Ribes ([0043] teaches harvesting tomatoes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2016/0073584 A1), hereinafter Davidson.
Regarding claim 20, Davidson teaches the processing unit is configured to rotate the piece of fruit to be picked about said axis at a predetermined angle (see paragraph [0058]).
Davidson discloses the claimed invention except for rotating the fruit about an angle of at least 70°. It would have been obvious to one of ordinary skill in the art before the effective filing date to rotate the fruit about its axis by the optimal amount, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 37, Davidson teaches the processing unit is configured to rotate the piece of fruit to be picked about said axis at a predetermined angle (see paragraph [0058]).
Davidson discloses the claimed invention except for rotating the fruit about an angle of at between 80° and 100°. It would have been obvious to one of ordinary skill in the art before the effective filing date to rotate the fruit about its axis by the optimal amount, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2016/0073584 A1), hereinafter Davidson, in view of Yamamoto et al. (JP 2012-148380), hereinafter Yamamoto.
Regarding claim 28, Davidson does not teach the fingers having a deformable surface that follows the contour of the fruit.
Yamamoto teaches the at least two fingers, on the side facing the fruit to be picked, are provided with an elongate, elastically deformable surface, which surface is configured to assume, upon contact with the piece of fruit to be picked, a concave shape which, viewed in a vertical plane, at least partly follows the contour of the piece of fruit to be picked (Fig. 3 shows fingers 1 with flexible, concave surfaces 2 that deform to follow the contours of the fruit).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the deformable surface on the fingers as taught by Yamamoto to the device of Davidson in order to securely grip the fruit without damaging the exterior.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Davidson et al. (US 2016/0073584 A1), hereinafter Davidson, in view of Pitzer (US 2016/0161238 A1).
Regarding claim 29, Davidson teaches the device is provided with an advancing mechanism (106).
Davidson does not explicitly teach the advancing mechanism configured to drive the device along a straight line.
Pitzer teaches an advancing mechanism, configured to drive the device substantially horizontally along a straight line (Figs. 832-34 show body 3210 driving along a straight line).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include driving the device along a straight line as taught by Pitzer to the device of Davidson in order to easily and efficiently harvest multiple plants in a row.

Allowable Subject Matter
Claims 24-26, 30-35 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 4/28/2022 have been fully considered but they are not persuasive.
Applicant argues that Davidson does not teach the end-effector approaching the target fruit in an upward movement from below. Applicant cites a teaching in Davidson that references the end-effector following an azimuth angle, then making a horizontal approach to the fruit’s position. While applicant has correctly characterized the function of Davidson’s end effector, this does not preclude it from reading on the claimed invention. The claim specifies that the “gripper mechanism [moves] at least partly about the piece of fruit to be picked in an upward movement from below”. In real-world use, not every piece of fruit to be picked will be in the same horizontal plane; thus, the end effector will need to move at least partly about a piece of fruit in an upward movement to reach a higher fruit on the plant. The claim language does not define the gripper mechanism’s movement to mean “substantially vertically, upwards from below, for example with an angle which diverts less than 10 degrees … from the vertical direction,” as referenced from applicant’s specification. Fig. 8 of Davidson shows that the end effector is capable of rotation upward at multiple degrees of freedom in the kinematic structure, which allows Davidson to read on the claim. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW I NEAL whose telephone number is (571)272-4484. The examiner can normally be reached M-F 8:30-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW IAN NEAL/Examiner, Art Unit 3671                                                                                                                                                                                                        
/Alicia Torres/Primary Examiner, Art Unit 3671